Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-6, 8-14, 17 and 19-22 are allowed
	Claims 7, 15-16 and 18 stand canceled
Reasons for Allowance
3.    	The most representative prior arts to, James Gamei et al., (hereinafter Gamei) (WO 2015/049491 A1) and Matthias Narroschke et al., (hereinafter Narroschke) (WO 2007/079964) when considered individually or in combination, fail to disclose all the limitations of the amended claims reciting inter alia;
decoding an item of information indicating a coding mode of the current block, determining the coding mode of the current block from among at least a first and a second coding mode, when the coding mode of the current block corresponds to the first coding mode, decoding the current block comprising 
determining a first quantization step according to a quantization parameter to dequantize, in a transform domain, a prediction residue associated with the current block, when the coding mode of the current block corresponds to the second coding mode, 

decoding the current block comprising determining the first quantization step according to the quantization parameter and determining a second quantization step to dequantize, in a spatial domain, a prediction residue associated with the current block, the second quantization step being determined according to the first quantization step.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/